   8:20-cv-00210-BCB-SMB Doc # 28 Filed: 06/11/21 Page 1 of 2 - Page ID # 65




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

DAVID V. PEREZ, and DEBRA K. PEREZ,

                      Plaintiffs,                                      8:20CV210

        vs.
                                                             SECOND AMENDED FINAL
CENTURY ASPHALT COMPANY, and                                   PROGRESSION ORDER
STEPHEN DALE FERGUSON,

                      Defendants.

        THIS MATTER is before the Court on the parties’ Joint Motion to Extend Deadlines.
(Filing No. 27.) The motion is granted. Accordingly,

       IT IS ORDERED that the provisions of the Court’s previous final progression orders
remain in effect, and in addition to those provision, progression shall be amended as follows:

       1)     The trial and pretrial conference will not be set at this time. The status conference
              presently set for October 21, 2021 is canceled. A status conference to discuss case
              progression, the parties’ interest in settlement, and the trial and pretrial
              conference settings will be held with the undersigned magistrate judge by
              telephone on December 28, 2021 at 1:00 p.m. Counsel shall use the conferencing
              instructions assigned to this case to participate in the conference. (Filing No. 13.)

       2)     The deadline for completing written discovery under Rules 33, 34, 36 and 45 of the
              Federal Rules of Civil Procedure is August 14, 2021. Motions to compel written
              discovery under Rules 33, 34, 36 and 45 must be filed by August 28, 2021.

              Note: A motion to compel, to quash, or for a disputed protective order shall not be
              filed without first contacting the chambers of the undersigned magistrate judge to
              set a conference for discussing the parties’ dispute.

       3)     The deadlines for identifying expert witnesses expected to testify at the trial, (both
              retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R.
              Civ. P. 26(a)(2)(C)), are:

                     For the plaintiff(s):                  August 4, 2021
                     For the defendant(s):                  October 16, 2021
    8:20-cv-00210-BCB-SMB Doc # 28 Filed: 06/11/21 Page 2 of 2 - Page ID # 66




         4)        The deadlines for complete expert disclosures1 for all experts expected to testify at
                   trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts,
                   (Fed. R. Civ. P. 26(a)(2)(C)), are:

                            For the plaintiff(s):                          September 16, 2021
                            For the defendant(s):                          November 20, 2021

              5)       The deposition deadline, including but not limited to depositions for oral
                       testimony only under Rule 45, is January 29, 2022.

                       a. The maximum number of depositions that may be taken by the plaintiffs as
                          a group and the defendants as a group is 10.

                       b. Depositions will be limited by Rule 30(d)(1).

         6)        The deadline for filing motions to dismiss and motions for summary judgment is
                   January 29, 2022.

         7)        The deadline for filing motions to exclude testimony on Daubert and related
                   grounds is December 29, 2021.

         8)        The parties shall comply with all other stipulations and agreements recited in their
                   Rule 26(f) planning report that are not inconsistent with this order.

         9)        All requests for changes of deadlines or settings established herein shall be directed
                   to the undersigned magistrate judge. Such requests will not be considered absent a
                   showing of due diligence in the timely progression of this case and the recent
                   development of circumstances, unanticipated prior to the filing of the motion,
                   which require that additional time be allowed.

         Dated this 11th day of June, 2021.

                                                                 BY THE COURT:


                                                                 s/ Susan M. Bazis
                                                                 United States Magistrate Judge




         1
           While treating medical and mental health care providers are generally not considered “specially retained
experts,” not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what
is stated within their treatment documentation. As to each such expert, any opinions which are not stated within that
expert’s treatment records and reports must be separately and timely disclosed.
